ORDER OF SUSPENSION
Whereas, In a proceeding conducted by the State Board of Law Examiners to inquire into the complaint of alleged professional misconduct by Ronald Kaarbo, and
Whereas, Following a full hearing as to such complaint, the State Board of Law Examiners found that Ronald Kaarbo, Liberal, Kansas, was guilty of violating DR 1-102 (A) (5 and 6), DR 6-101 (A) (3), and DR 7-101 (A) (2 and 3) of the Code of Professional Responsibility (209 Kan. Ixxiv, Ixxxiv), and
Whereas, The State Board of Law Examiners has made a written recommendation to this Court that said Ronald Kaarbo be disciplined by “Suspension of the practice of law for an indefinite period” as provided by Rule No. 207 (n) (3), (211 Kan. ix), and
Whereas, A copy of the Report, Findings and Recommendations of the Board, along with the citation, was mailed to Ronald Kaarbo by certified mail and was returned to the Clerk of the Supreme Court unopened and marked “Unclaimed,” and since more than twenty (20) days have passed since the citation was mailed, the matter stands submitted on the merits in accordance with Rule No. 208 (c) (211 Kan. ix), and
Whereas, Upon consideration of the record and being fully advised in the premises, the Court accepts the findings and recommendation of the State Board of Law Examiners.
It is, therefore, by the Court Considered, Ordered and Adjudged that the said Ronald Kaarbo be and he is hereby disciplined by this Court by suspension of the practice of law for an indefinite period, and that he pay the costs of the proceeding. It is further ordered that this Order of Suspension be published in the official Kansas Reports.
By order of the Court, dated this 26th day of September, 1973.